Phillips v Buffalo Heart Group, LLP (2018 NY Slip Op 04940)





Phillips v Buffalo Heart Group, LLP


2018 NY Slip Op 04940


Decided on June 29, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 29, 2018

PRESENT: CENTRA, J.P., PERADOTTO, CARNI, DEJOSEPH, AND WINSLOW, JJ. (Filed June 29, 2018.) 


MOTION NO. (1303/17) CA 17-00160.

[*1]DAVID PHILLIPS, PLAINTIFF-APPELLANT, 
vBUFFALO HEART GROUP, LLP AND RICHARD JENNINGS, M.D., DEFENDANTS-RESPONDENTS.

MEMORANDUM AND ORDER
Motion for reargument denied.